Title: From John Adams to Thomas Boylston Adams, July 1802
From: Adams, John
To: Adams, Thomas Boylston



Dear Thomas
Quincy July 1802

I am much alarmed at the Intimations in the public Prints of the Appearance and prevalence of the Fever in Phyladelphia. Anxiety for the public in all our great Cities as well as in Philadelphia, is not So easily removed as our concern for your Person may be by your own discretion, in removing immediately from the Scene of danger. It will be a favourable moment to make a Visit to Us. I long to See you and to converse with you on various Subjects: but especially on your future prospects. Come to N. York by the Stage and to Providence by Water, which you may do in a few days and you will not only be out of danger of the Pestilence, I hope, but will See prospects of Life as well as of nature more pleasing than you can have in Philadelphia.
affectionately yours
J. Adams